Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-9 have been allowed.
Claims 10-20 have been rejected.
Objection
Claims 19 and 20 are objected to. Claims 19 and 20 are system claims.
Claim 15 is a computer implemented method. 
Examiner strongly encourages correcting this typographical error.
Claim Interpretation – 35 U.S.C. 112, Sixth Paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim 1 recites “a watermark determiner configured to”, “a latency generator configured to”, “a slow process instance candidate identifier” which indicates structure for performing the recited function according to paragraph 99.  Therefore, it is presumed that 35 U.S.C. 112, sixth paragraph is not invoked.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Cline United States Patent 8, 856,913 hereinafter C.
In regard to claims 10, 16
C discloses a computer-implemented method, comprising:
identifying a set of slow process instance candidates from among a plurality of process instances that comprise a streaming application; determining whether each slow process instance candidate in the set of slow process instance candidates persists as a slow process instance candidate for a predetermined number of invocations of a mitigation policy; identifying the slow process instance candidate as a slow process instance based upon a determination that a slow process instance candidate in the set of slow process instance candidates persists as a slow process instance candidate for the predetermined number of invocations of a mitigation policy; and  implementing a mitigation measure with respect to the identified slow process instance. (Column 9; Lines 36-45) and (Figure 5)
In regard to claim 11
C discloses the computer implemented method of claim 10, wherein one or more of the plurality of process instances is configured to perform a windowed operation on at least one input stream thereof, the windowed operation comprising a window length; (Figure 
In regard to claims 12, 17
C discloses the computer implemented method of claim 10, wherein identifying the set of slow process instance candidates comprises identifying the set based on a relative watermark latency of each of the slow process instance candidate of the set. (Column 9; Line 40)
In regard to claim 13
C discloses the computer-implemented method of claim 10, wherein the mitigation policy is periodically invoked to determine a set of slow process instances and to request an appropriate mitigation measure for the determined set of slow process instances. (Figure 6; Item 518)
In regard to claims 14, 18
C discloses the computer-implemented method of claim 10, wherein implementing the mitigation measure with respect to the identified slow process instance comprises requesting a container to be launched for replicating the identified slow process instance. (Column 10; Lines 1-6)
In regard to claims 15, 19
C discloses the computer-implemented method of claim 10, further comprising:
periodically backing up internal states of the plurality of process instances to facilitate selective relaunching of particular ones of the plurality of process instances of the streaming application. (Column 10; Line 3 resetting necessitates a storage of the connection link as a back-up)

C discloses the system of claim 15, wherein the predetermined time is defined per downstream stage of the streaming application that comprises a removed slow process instance candidate. (Column 5; Lines 20-24)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
2014/0215077 is considerable art to the inventive concept of the present application.
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner